—Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to preclude the respondents from prosecuting the petitioner in a criminal action entitled People v Calvin Clay-burn and Robert Clark, pending in the Supreme Court, Queens County, under Indictment No. 00737/96.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Adjudged that the petition is denied as academic and the proceeding is dismissed, without costs or disbursements.
Indictment No. 00737/96 was dismissed on May 29, 1996. Bracken, J. P., Krausman, Goldstein and Luciano, JJ., concur.